Case 2:19-cv-07077-FMO-AFM Document 116 Filed 07/21/21 Page 1 of 18 Page ID #:2183




    1    Rafael Gonzalez, SBN 210202
         Brian T. Daly, SBN 298731
    2    MULLEN & HENZELL L.L.P.
         112 East Victoria Street
    3    Post Office Drawer 789
         Santa Barbara, CA 93102-0789
    4    Telephone: (805) 966-1501
         Facsimile: (805) 966-9204
    5
         Attorneys for Defendant
    6    CENTRAL WEST PRODUCE
    7

    8                        UNITED STATES DISTRICT COURT
    9                      CENTRAL DISTRICT OF CALIFORNIA
   10

   11    MIGUEL GUTIERREZ,           )               Case No. 2:19-cv-07077-FMO-AFM
                                     )
   12                 Plaintiffs,    )
                                     )               STIPULATED PROTECTIVE
   13    v.                          )               ORDER 1
                                     )
   14    NEW HOPE HARVESTING, LLC; )
         GUADALUPE GASPAR;           )
   15    EUGENIA GASPAR MARTINEZ; )
         ARACELI GASPAR GASPAR       )
   16    MARTINEZ; and JDB PRO, INC. )
         d/b/a CENTRAL WEST          )
   17    PRODUCE, Inclusive,         )
                                     )
   18                 Defendants.    )
   19

   20          The parties to the above-captioned action hereby request that the Court
   21    approve this amended Stipulated Protective Order. The Stipulated Protective
   22    Order currently in place (approved by the Court on April 13, 2020) does not
   23    include Defendant JDB Pro, Inc. as a signatory. Other than this paragraph and
   24    the signature blocks below, this amended Stipulated Protective Order (which is
   25    based on the model order) is substantively identical to the order previously
   26    approved by the Court on April 13, 2020.
   27    1
          This Stipulated Protective Order is based substantially on the model
   28    protective order provided under Magistrate Judge Alexander F. MacKinnon’s
         Procedures.
                                               -1-
                             STIPULATED PROTECTIVE ORDER
Case 2:19-cv-07077-FMO-AFM Document 116 Filed 07/21/21 Page 2 of 18 Page ID #:2184




    1    1.    A.     PURPOSES AND LIMITATIONS
    2          Discovery in this action is likely to involve production of confidential,
    3    proprietary or private information for which special protection from public
    4    disclosure and from use for any purpose other than prosecuting this litigation
    5    may be warranted. Accordingly, the parties hereby stipulate to and petition the
    6    Court to enter the following Stipulated Protective Order. The parties
    7    acknowledge that this Order does not confer blanket protections on all
    8    disclosures or responses to discovery and that the protection it affords from
    9    public disclosure and use extends only to the limited information or items that are
   10    entitled to confidential treatment under the applicable legal principles.
   11          B.     GOOD CAUSE STATEMENT
   12          This action is likely to involve trade secrets, customer and pricing lists and
   13    other valuable research, development, commercial, financial, technical and/or
   14    proprietary information for which special protection from public disclosure and
   15    from use for any purpose other than prosecution of this action is warranted. Such
   16    confidential and proprietary materials and information consist of, among other
   17    things, confidential business or financial information, information regarding
   18    confidential business practices, or other confidential research, development, or
   19    commercial information (including information implicating privacy rights of
   20    third parties), information otherwise generally unavailable to the public, or which
   21    may be privileged or otherwise protected from disclosure under state or federal
   22    statutes, court rules, case decisions, or common law. Accordingly, to expedite
   23    the flow of information, to facilitate the prompt resolution of disputes over
   24    confidentiality of discovery materials, to adequately protect information the
   25    parties are entitled to keep confidential, to ensure that the parties are permitted
   26    reasonable necessary uses of such material in preparation for and in the conduct
   27    of trial, to address their handling at the end of the litigation, and serve the ends of
   28    justice, a protective order for such information is justified in this matter. It is the
                                           -2-
                              STIPULATED PROTECTIVE ORDER
Case 2:19-cv-07077-FMO-AFM Document 116 Filed 07/21/21 Page 3 of 18 Page ID #:2185




    1    intent of the parties that information will not be designated as confidential for
    2    tactical reasons and that nothing be so designated without a good faith belief that
    3    it has been maintained in a confidential, non-public manner, and there is good
    4    cause why it should not be part of the public record of this case.
    5          C.      ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
    6                  SEAL
    7          The parties further acknowledge, as set forth in Section 12.3, below, that
    8    this Stipulated Protective Order does not entitle them to file confidential
    9    information under seal; Local Civil Rule 79-5 sets forth the procedures that must
   10    be followed and the standards that will be applied when a party seeks permission
   11    from the court to file material under seal.
   12          There is a strong presumption that the public has a right of access to
   13    judicial proceedings and records in civil cases. In connection with non-
   14    dispositive motions, good cause must be shown to support a filing under seal. See
   15    Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006),
   16    Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-
   17    Welbon v. Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even
   18    stipulated protective orders require good cause showing), and a specific showing
   19    of good cause or compelling reasons with proper evidentiary support and legal
   20    justification, must be made with respect to Protected Material that a party seeks
   21    to file under seal. The parties’ mere designation of Disclosure or Discovery
   22    Material as CONFIDENTIAL does not— without the submission of competent
   23    evidence by declaration, establishing that the material sought to be filed under
   24    seal qualifies as confidential, privileged, or otherwise protectable—constitute
   25    good cause.
   26          Further, if a party requests sealing related to a dispositive motion or trial,
   27    then compelling reasons, not only good cause, for the sealing must be shown, and
   28    the relief sought shall be narrowly tailored to serve the specific interest to be
                                           -3-
                              STIPULATED PROTECTIVE ORDER
Case 2:19-cv-07077-FMO-AFM Document 116 Filed 07/21/21 Page 4 of 18 Page ID #:2186




    1    protected.
    2           See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir.
    3    2010). For each item or type of information, document, or thing sought to be filed
    4    or introduced under seal in connection with a dispositive motion or trial, the party
    5    seeking protection must articulate compelling reasons, supported by specific facts
    6    and legal justification, for the requested sealing order. Again, competent evidence
    7    supporting the application to file documents under seal must be provided by
    8    declaration.
    9           Any document that is not confidential, privileged, or otherwise protectable
   10    in its entirety will not be filed under seal if the confidential portions can be
   11    redacted. If documents can be redacted, then a redacted version for public
   12    viewing, omitting only the confidential, privileged, or otherwise protectable
   13    portions of the document, shall be filed. Any application that seeks to file
   14    documents under seal in their entirety should include an explanation of why
   15    redaction is not feasible.
   16    2.     DEFINITIONS
   17           2.1     Action: Shall mean the above-entitled action, 2:19-cv-07077-FMO-
   18    AFM.
   19           2.2     Challenging Party: a Party or Non-Party that challenges the
   20    designation of information or items under this Order.
   21           2.3     “CONFIDENTIAL”: Information or Items: information (regardless
   22    of how it is generated, stored or maintained) or tangible things that qualify for
   23    protection under Federal Rule of Civil Procedure 26(c), and as specified above in
   24    the Good Cause Statement.
   25           2.4     Counsel: Outside Counsel of Record and House Counsel (as well as
   26    their support staff).
   27           2.5     Designating Party: a Party or Non-Party that designates information
   28    or items that it produces in disclosures or in responses to discovery as
                                              -4-
                                 STIPULATED PROTECTIVE ORDER
Case 2:19-cv-07077-FMO-AFM Document 116 Filed 07/21/21 Page 5 of 18 Page ID #:2187




    1    “CONFIDENTIAL.”
    2          2.6      Disclosure or Discovery Material: all items or information,
    3    regardless of the medium or manner in which it is generated, stored, or
    4    maintained (including, among other things, testimony, transcripts, and tangible
    5    things), that are produced or generated in disclosures or responses to discovery in
    6    this matter.
    7          2.7      Expert: a person with specialized knowledge or experience in a
    8    matter pertinent to the litigation who has been retained by a Party or its counsel
    9    to serve as an expert witness or as a consultant in this Action.
   10          2.8      House Counsel: attorneys who are employees of a party to this
   11    Action. House Counsel does not include Outside Counsel of Record or any other
   12    outside counsel.
   13          2.9      Non-Party: any natural person, partnership, corporation, association
   14    or other legal entity not named as a Party to this action.
   15          2.10 Outside Counsel of Record: attorneys who are not employees of a
   16    party to this Action but are retained to represent or advise a party to this Action
   17    and have appeared in this Action on behalf of that party or are affiliated with a
   18    law firm that has appeared on behalf of that party, and includes support staff.
   19          2.11 Party: any party to this Action, including all of its officers, directors,
   20    employees, consultants, retained experts, and Outside Counsel of Record (and
   21    their support staffs).
   22          2.12 Producing Party: a Party or Non-Party that produces Disclosure or
   23    Discovery Material in this Action.
   24          2.13 Professional Vendors: persons or entities that provide litigation
   25    support services (e.g., photocopying, videotaping, translating, preparing exhibits
   26    or demonstrations, and organizing, storing, or retrieving data in any form or
   27    medium) and their employees and subcontractors.
   28          2.14 Protected Material: any Disclosure or Discovery Material that is
                                           -5-
                              STIPULATED PROTECTIVE ORDER
Case 2:19-cv-07077-FMO-AFM Document 116 Filed 07/21/21 Page 6 of 18 Page ID #:2188




    1    designated as “CONFIDENTIAL.”
    2          2.15 Receiving Party: a Party that receives Disclosure or Discovery
    3    Material from a Producing Party.
    4    3.    SCOPE
    5          The protections conferred by this Stipulation and Order cover not only
    6    Protected Material (as defined above), but also (1) any information copied or
    7    extracted from Protected Material; (2) all copies, excerpts, summaries, or
    8    compilations of Protected Material; and (3) any testimony, conversations, or
    9    presentations by Parties or their Counsel that might reveal Protected Material.
   10          Any use of Protected Material at trial shall be governed by the orders of
   11    the trial judge. This Order does not govern the use of Protected Material at trial.
   12    4.    DURATION
   13          Once a case proceeds to trial, information that was designated as
   14    CONFIDENTIAL or maintained pursuant to this protective order used or
   15    introduced as an exhibit at trial becomes public and will be presumptively
   16    available to all members of the public, including the press, unless compelling
   17    reasons supported by specific factual findings to proceed otherwise are made to
   18    the trial judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81
   19    (distinguishing “good cause” showing for sealing documents produced in
   20    discovery from “compelling reasons” standard when merits-related documents
   21    are part of court record). Accordingly, the terms of this protective order do not
   22    extend beyond the commencement of the trial.
   23    5.    DESIGNATING PROTECTED MATERIAL
   24          5.1    Exercise of Restraint and Care in Designating Material for
   25    Protection. Each Party or Non-Party that designates information or items for
   26    protection under this Order must take care to limit any such designation to
   27    specific material that qualifies under the appropriate standards. The Designating
   28    Party must designate for protection only those parts of material, documents, items
                                          -6-
                             STIPULATED PROTECTIVE ORDER
Case 2:19-cv-07077-FMO-AFM Document 116 Filed 07/21/21 Page 7 of 18 Page ID #:2189




    1    or oral or written communications that qualify so that other portions of the
    2    material, documents, items or communications for which protection is not
    3    warranted are not swept unjustifiably within the ambit of this Order.
    4          Mass, indiscriminate or routinized designations are prohibited.
    5    Designations that are shown to be clearly unjustified or that have been made for
    6    an improper purpose (e.g., to unnecessarily encumber the case development
    7    process or to impose unnecessary expenses and burdens on other parties) may
    8    expose the Designating Party to sanctions.
    9          If it comes to a Designating Party’s attention that information or items that
   10    it designated for protection do not qualify for protection, that Designating Party
   11    must promptly notify all other Parties that it is withdrawing the inapplicable
   12    designation.
   13          5.2      Manner and Timing of Designations. Except as otherwise provided
   14    in this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
   15    stipulated or ordered, Disclosure or Discovery Material that qualifies for
   16    protection under this Order must be clearly so designated before the material is
   17    disclosed or produced.
   18          Designation in conformity with this Order requires:
   19          (a)      for information in documentary form (e.g., paper or electronic
   20    documents, but excluding transcripts of depositions or other pretrial or trial
   21    proceedings), that the Producing Party affix at a minimum, the legend
   22    “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
   23    contains protected material. If only a portion of the material on a page qualifies
   24    for protection, the Producing Party also must clearly identify the protected
   25    portion(s) (e.g., by making appropriate markings in the margins).
   26          A Party or Non-Party that makes original documents available for
   27    inspection need not designate them for protection until after the inspecting Party
   28    has indicated which documents it would like copied and produced. During the
                                           -7-
                              STIPULATED PROTECTIVE ORDER
Case 2:19-cv-07077-FMO-AFM Document 116 Filed 07/21/21 Page 8 of 18 Page ID #:2190




    1    inspection and before the designation, all of the material made available for
    2    inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
    3    identified the documents it wants copied and produced, the Producing Party must
    4    determine which documents, or portions thereof, qualify for protection under this
    5    Order. Then, before producing the specified documents, the Producing Party
    6    must affix the “CONFIDENTIAL legend” to each page that contains Protected
    7    Material. If only a portion of the material on a page qualifies for protection, the
    8    Producing Party also must clearly identify the protected portion(s) (e.g., by
    9    making appropriate markings in the margins).
   10          (b)    for testimony given in depositions that the Designating Party
   11    identifies the Disclosure or Discovery Material on the record, before the close of
   12    the deposition all protected testimony.
   13          (c)    for information produced in some form other than documentary and
   14    for any other tangible items, that the Producing Party affix in a prominent place
   15    on the exterior of the container or containers in which the information is stored
   16    the legend “CONFIDENTIAL.” If only a portion or portions of the information
   17    warrants protection, the Producing Party, to the extent practicable, shall identify
   18    the protected portion(s).
   19          5.3    Inadvertent Failures to Designate. If timely corrected, an
   20    inadvertent failure to designate qualified information or items does not, standing
   21    alone, waive the Designating Party’s right to secure protection under this Order
   22    for such material.
   23          Upon timely correction of a designation, the Receiving Party must make
   24    reasonable efforts to assure that the material is treated in accordance with the
   25    provisions of this Order.
   26    6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
   27          6.1    Timing of Challenges. Any Party or Non-Party may challenge a
   28    designation of confidentiality at any time that is consistent with the Court’s
                                           -8-
                              STIPULATED PROTECTIVE ORDER
Case 2:19-cv-07077-FMO-AFM Document 116 Filed 07/21/21 Page 9 of 18 Page ID #:2191




    1    Scheduling Order.
    2          6.2    Meet and Confer. The Challenging Party shall initiate the dispute
    3    resolution process under Local Rule 37-1 et seq.
    4          6.3    Joint Stipulation. Any challenge submitted to the Court shall be via a
    5    joint stipulation pursuant to Local Rule 37-2.
    6          6.4    The Burden of Persuasion in Any Such Challenge Proceeding Shall
    7    Be on the Designating Party. Frivolous challenges, and those made for an
    8    improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
    9    other parties) may expose the Challenging Party to sanctions. Unless the
   10    Designating Party has waived or withdrawn the confidentiality designation, all
   11    parties shall continue to afford the material in question the level of protection to
   12    which it is entitled under the Producing Party’s designation until the Court rules
   13    on the challenge.
   14    7.    ACCESS TO AND USE OF PROTECTED MATERIAL
   15          7.1    Basic Principles. A Receiving Party may use Protected Material that
   16    is disclosed or produced by another Party or by a Non-Party in connection with
   17    this Action only for prosecuting, defending or attempting to settle this Action.
   18          Such Protected Material may be disclosed only to the categories of persons
   19    and under the conditions described in this Order. When the Action has been
   20    terminated, a Receiving Party must comply with the provisions of section 13
   21    below (FINAL DISPOSITION).
   22          Protected Material must be stored and maintained by a Receiving Party at a
   23    location and in a secure manner that ensures that access is limited to the persons
   24    authorized under this Order.
   25          7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
   26    otherwise ordered by the court or permitted in writing by the Designating Party, a
   27    Receiving Party may disclose any information or item designated
   28    “CONFIDENTIAL” only to:
                                          -9-
                             STIPULATED PROTECTIVE ORDER
Case 2:19-cv-07077-FMO-AFM Document 116 Filed 07/21/21 Page 10 of 18 Page ID
                                 #:2192



  1         (a)    the Receiving Party’s Outside Counsel of Record in this Action, as
  2   well as employees of said Outside Counsel of Record to whom it is reasonably
  3   necessary to disclose the information for this Action;
  4         (b)    the officers, directors, and employees (including House Counsel) of
  5   the Receiving Party to whom disclosure is reasonably necessary for this Action;
  6         (c)    Experts (as defined in this Order) of the Receiving Party to whom
  7   disclosure is reasonably necessary for this Action and who have signed the
  8   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  9         (d)    the court and its personnel;
 10         (e)    court reporters and their staff;
 11         (f)    professional jury or trial consultants, mock jurors, and Professional
 12   Vendors to whom disclosure is reasonably necessary for this Action and who
 13   have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 14         (g)    the author or recipient of a document containing the information or a
 15   custodian or other person who otherwise possessed or knew the information;
 16         (h)    during their depositions, witnesses, and attorneys for witnesses, in
 17   the Action to whom disclosure is reasonably necessary provided: (1) the deposing
 18   party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
 19   they will not be permitted to keep any confidential information unless they sign
 20   the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
 21   otherwise agreed by the Designating Party or ordered by the court.      Pages of
 22   transcribed deposition testimony or exhibits to depositions that reveal Protected
 23   Material may be separately bound by the court reporter and may not be disclosed
 24   to anyone except as permitted under this Stipulated Protective Order;
 25         (i)    any mediator or settlement officer, and their supporting personnel,
 26   mutually agreed upon by any of the parties engaged in settlement discussions;
 27   and
 28         (j)    the employee or worker to whom the Confidential Materials pertain,
                                       -10-
                          STIPULATED PROTECTIVE ORDER
Case 2:19-cv-07077-FMO-AFM Document 116 Filed 07/21/21 Page 11 of 18 Page ID
                                 #:2193



  1   including wages statements, time and/or punch cards, or any paper record
  2   documenting hours worked or pieces produced by that worker, documents
  3   relating to that employee’s reimbursement or payment of expenses and/or costs,
  4   payroll summaries specific to that employee, training records of the employee,
  5   employment agreements between employee and New Hope Harvesting and the
  6   employee, and any performance evaluations of that employee.
  7   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
  8         PRODUCED IN OTHER LITIGATION
  9         If a Party is served with a subpoena or a court order issued in other
 10   litigation that compels disclosure of any information or items designated in this
 11   Action as “CONFIDENTIAL,” that Party must:
 12         (a)    promptly notify in writing the Designating Party. Such notification
 13   shall include a copy of the subpoena or court order;
 14         (b)    promptly notify in writing the party who caused the subpoena or
 15   order to issue in the other litigation that some or all of the material covered by the
 16   subpoena or order is subject to this Protective Order. Such notification shall
 17   include a copy of this Stipulated Protective Order; and
 18         (c)    cooperate with respect to all reasonable procedures sought to be
 19   pursued by the Designating Party whose Protected Material may be affected.
 20         If the Designating Party timely seeks a protective order, the Party served
 21   with the subpoena or court order shall not produce any information designated in
 22   this action as “CONFIDENTIAL” before a determination by the court from
 23   which the subpoena or order issued, unless the Party has obtained the
 24   Designating Party’s permission. The Designating Party shall bear the burden and
 25   expense of seeking protection in that court of its confidential material and
 26   nothing in these provisions should be construed as authorizing or encouraging a
 27   Receiving Party in this Action to disobey a lawful directive from another court.
 28   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO
                                       -11-
                          STIPULATED PROTECTIVE ORDER
Case 2:19-cv-07077-FMO-AFM Document 116 Filed 07/21/21 Page 12 of 18 Page ID
                                 #:2194



  1   BEPRODUCED IN THIS LITIGATION
  2            (a)   The terms of this Order are applicable to information produced by a
  3   Non-Party in this Action and designated as “CONFIDENTIAL.” Such
  4   information produced by Non-Parties in connection with this litigation is
  5   protected by the remedies and relief provided by this Order. Nothing in these
  6   provisions should be construed as prohibiting a Non-Party from seeking
  7   additional protections.
  8            (b)   In the event that a Party is required, by a valid discovery request, to
  9   produce a Non-Party’s confidential information in its possession, and the Party is
 10   subject to an agreement with the Non-Party not to produce the Non-Party’s
 11   confidential information, then the Party shall:
 12            (1)   promptly notify in writing the Requesting Party and the Non-Party
 13   that some or all of the information requested is subject to a confidentiality
 14   agreement with a Non-Party;
 15            (2)   promptly provide the Non-Party with a copy of the Stipulated
 16   Protective Order in this Action, the relevant discovery request(s), and a
 17   reasonably specific description of the information requested; and
 18            (3)   make the information requested available for inspection by the Non-
 19   Party, if requested.
 20            (c) If the Non-Party fails to seek a protective order from this court within
 21   14 days of receiving the notice and accompanying information, the Receiving
 22   Party may produce the Non-Party’s confidential information responsive to the
 23   discovery request. If the Non-Party timely seeks a protective order, the Receiving
 24   Party shall not produce any information in its possession or control that is subject
 25   to the confidentiality agreement with the Non-Party before a determination by the
 26   court.
 27            Absent a court order to the contrary, the Non-Party shall bear the burden
 28   and expense of seeking protection in this court of its Protected Material.
                                          -12-
                             STIPULATED PROTECTIVE ORDER
Case 2:19-cv-07077-FMO-AFM Document 116 Filed 07/21/21 Page 13 of 18 Page ID
                                 #:2195



  1   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  2         If a Receiving Party learns that, by inadvertence or otherwise, it has
  3   disclosed Protected Material to any person or in any circumstance not authorized
  4   under this Stipulated Protective Order, the Receiving Party must immediately (a)
  5   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
  6   best efforts to retrieve all unauthorized copies of the Protected Material, (c)
  7   inform the person or persons to whom unauthorized disclosures were made of all
  8   the terms of this Order, and (d) request such person or persons to execute the
  9   “Acknowledgment and Agreement to Be Bound” that is attached hereto as
 10   Exhibit A.
 11   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 12         PROTECTED MATERIAL
 13         When a Producing Party gives notice to Receiving Parties that certain
 14   inadvertently produced material is subject to a claim of privilege or other
 15   protection, the obligations of the Receiving Parties are those set forth in Federal
 16   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
 17   whatever procedure may be established in an e-discovery order that provides for
 18   production without prior privilege review. Pursuant to Federal Rule of Evidence
 19   502(d) and (e), insofar as the parties reach an agreement on the effect of
 20   disclosure of a communication or information covered by the attorney-client
 21   privilege or work product protection, the parties may incorporate their agreement
 22   in the stipulated protective order submitted to the court.
 23   12.   MISCELLANEOUS
 24         12.1 Right to Further Relief. Nothing in this Order abridges the right of
 25   any person to seek its modification by the Court in the future.
 26         12.2 Right to Assert Other Objections.         By stipulating to the entry of
 27   this Protective Order, no Party waives any right it otherwise would have to object
 28   to disclosing or producing any information or item on any ground not addressed
                                       -13-
                          STIPULATED PROTECTIVE ORDER
Case 2:19-cv-07077-FMO-AFM Document 116 Filed 07/21/21 Page 14 of 18 Page ID
                                 #:2196



  1   in this Stipulated Protective Order. Similarly, no Party waives any right to object
  2   on any ground to use in evidence of any of the material covered by this Protective
  3   Order.
  4            12.3 Filing Protected Material. A Party that seeks to file under seal any
  5            Protected Material must comply with Local Civil Rule 79-5.        Protected
  6   Material may only be filed under seal pursuant to a court order authorizing the
  7   sealing of the specific Protected Material at issue. If a Party’s request to file
  8   Protected Material under seal is denied by the court, then the Receiving Party
  9   may file the information in the public record unless otherwise instructed by the
 10   court.
 11   13.      FINAL DISPOSITION
 12            After the final disposition of this Action, as defined in paragraph 4, within
 13   60 days of a written request by the Designating Party, each Receiving Party must
 14   return all Protected Material to the Producing Party or destroy such material. As
 15   used in this subdivision, “all Protected Material” includes all copies, abstracts,
 16   compilations, summaries, and any other format reproducing or capturing any of
 17   the Protected Material. Whether the Protected Material is returned or destroyed,
 18   the Receiving Party must submit a written certification to the Producing Party
 19   (and, if not the same person or entity, to the Designating Party) by the 60 day
 20   deadline that (1) identifies (by category, where appropriate) all the Protected
 21   Material that was returned or destroyed and (2) affirms that the Receiving Party
 22   has not retained any copies, abstracts, compilations, summaries or any other
 23   format reproducing or capturing any of the Protected Material. Notwithstanding
 24   this provision, Counsel are entitled to retain an archival copy of all pleadings,
 25   motion papers, trial, deposition, and hearing transcripts, legal memoranda,
 26   correspondence, deposition and trial exhibits, expert reports, attorney work
 27   product, and consultant and expert work product, even if such materials contain
 28   Protected Material. Any such archival copies that contain or constitute Protected
                                         -14-
                            STIPULATED PROTECTIVE ORDER
Case 2:19-cv-07077-FMO-AFM Document 116 Filed 07/21/21 Page 15 of 18 Page ID
                                 #:2197



  1   Material remain subject to this Protective Order as set forth in Section 4
  2   (DURATION).
  3   14.   VIOLATION
  4         Any violation of this Order may be punished by appropriate measures
  5   including, without limitation, contempt proceedings and/or monetary sanctions.
  6

  7         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  8

  9   Dated:             ADVOCATES FOR WORKER RIGHTS LLP
 10                      _______________________________________
 11                      Attorney for Plaintiff
 12

 13   Dated:             JACKSON LEWIS P.C.
 14                      _______________________________________
 15                      Attorney for Defendants New Hope Harvesting, Guadalupe
 16                      Gaspar, Eugenia Gaspar Martinez, Araceli Gaspar Martinez
 17

 18   Dated:             MULLEN & HENZELL, LLP
 19                      _____________________________________
 20                      Attorney for JDB Pro, Inc., d/b/a Central West Produce
 21
      FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 22
      DATED: 7/21/2021
 23

 24

 25
      _____________________________________________
 26
      HON. ALEXANDER F. MACKINNON
 27   United States Magistrate Judge
 28

                                       -15-
                          STIPULATED PROTECTIVE ORDER
Case 2:19-cv-07077-FMO-AFM Document 116 Filed 07/21/21 Page 16 of 18 Page ID
                                 #:2198



  1

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                    -16-
                       STIPULATED PROTECTIVE ORDER
Case 2:19-cv-07077-FMO-AFM Document 116 Filed 07/21/21 Page 17 of 18 Page ID
                                 #:2199



  1                                        EXHIBIT A
  2            AGREEMENT TO BE BOUND BY PROTECTIVE ORDER
  3   I, _____________________________, declare that:
  4          I am currently employed by __________________ located at
  5   ____________________and my current job title is __________________. My

  6   personal residence is located at________________________________. I have

  7
      read and believe I understand the terms of the Protective Order filed in MIGUEL
      GUTIERREZ v. NEW HOPE HARVESTING, LLC; GUADALUPE GASPAR;
  8
      EUGENIA GASPAR MARTINEZ; ARACELI GASPAR MARTINEZ, United
  9
      States District Court Central District of California, Case No. 2-19-CV-07077-
 10
      FMO-AFM. I agree to comply with and be bound by the provisions of the
 11
      Protective Order. I understand that any violation of the Protective Order may
 12
      subject me to sanctions by the Court, civil liability, criminal liability, or any
 13
      combination of the above. I submit myself to the jurisdiction of the United States
 14
      District Court Central District of California for the purpose of enforcing or
 15
      otherwise providing relief relating to the Protective Order. I agree to abide by the
 16
      terms set forth as follows:
 17
             I have been designated in accordance with Paragraphs 7(c), (g) or (h) of
 18   the Protective Order to receive information designated as “CONFIDENTIAL.” I
 19   shall not divulge any materials, or copies of materials, which are designated
 20   “CONFIDENTIAL” obtained in accordance with the Protective Order, or the
 21   contents of such materials, to any person other than those specifically authorized
 22   by the Protective Order. I shall not copy or use such materials except for the
 23   purposes of this Litigation and in accordance with the terms of the Protective
 24   Order. As soon as is practical, but no later than thirty (30) days after final
 25   termination of this litigation, I shall return any materials in my possession
 26   designated “CONFIDENTIAL” to the attorney from whom I received such
 27   materials. I shall also return to that attorney, at that time, all copies, excerpts,
 28   summaries, notes, digests, abstracts, and indices relating to such materials.

                                        -17-
                           STIPULATED PROTECTIVE ORDER
Case 2:19-cv-07077-FMO-AFM Document 116 Filed 07/21/21 Page 18 of 18 Page ID
                                 #:2200



  1         I declare under penalty of perjury under the laws of the State of California
  2   that the foregoing is true and correct.
  3   Dated:
  4                                                Signature:_____________________
  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                       -18-
                          STIPULATED PROTECTIVE ORDER
